Title: To George Washington from Richard Dobbs Spaight, 4 June 1794
From: Spaight, Richard Dobbs
To: Washington, George


               
                  Sir
                  No. Carolina 4th June 1794
               
               On the 28th May I received (via Wilmington) a letter from Mr Samuel Hodgdon enclosing an invoice and bill of lading of sundry ordnance and military stores shipped by him on board the brig Noah’s Ark Captain Skinner and to be delivered at Wilmington to me or my order.  As soon as I received Mr Hodgdons letter I wrote to Coll Read the Collector of Wilmington and requested that he would be so obliging as to receive them and have them safely stored till I should receive further instructions what was to be done with them, or untill some person should be appointed whose duty it would be to take charge of them.
               The Secretary of war in his letter of the 24th April enclosed me a copy of the invoice and informed me that they had been shipped but as nothing more was said upon the subject I expected that they had been directed to the care of some person at Wilmington.
               If the sea Coast carriage is to be made use of for mounting the cannon of the fort on Beacon island it will be necessary that a model should be sent, as the one at Wilmington will be of no use on that occasion there being little or no intercourse by water between any of the ports that communicate to the sea thro’ Occacock and that place, so that an opportunity of having it shipped from thence to Occacock might not happen within twelve months.
               From the information I have received respecting the public cannon, since I informed you of those of Edenton, I find there is but a twelve pounder at Swansborough and one twelve and one eighteen pounder at Wilmington none of them mounted.
               
               Mr Martinon having completed his plans and estimate of the fort to be erected on Beacon island has gone on to Wilmington to fix on the place for erecting the fort on Cape Fear river. As he has sent on copies of his plans and estimate to the Secretary of war it is not necessary for me to say anything upon the subject.
               I have recommended to Mr Martinon that after he has completed his plans & put the superintendant in a proper way of building the fort on Cape Fear River he had best then alternately visit each fort that he might from time to time have an eye over each and see that the superintendants went on agreable to his plans and instructions. if the revenue cutter could convey him backwards and forwards it would be a great saving of time and perhaps of expence to the United States. The run is but short from the new inlet to Beaufort and from thence thro the sound to Occacock. the distance from where fort Johnston stood to this place by land is 130 miles and from hence to the bar 90 miles. I am with respect sr &ca
               
                  R.D. Spaight
               
            